Name: 95/372/EC: Commission Decision of 7 September 1995 concerning the validity of certain binding tariff information (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  miscellaneous industries;  Europe
 Date Published: 1995-09-16

 Avis juridique important|31995D037295/372/EC: Commission Decision of 7 September 1995 concerning the validity of certain binding tariff information (Only the German text is authentic) Official Journal L 220 , 16/09/1995 P. 0023 - 0024COMMISSION DECISION of 7 September 1995 concerning the validity of certain binding tariff information (Only the German text is authentic) (95/372/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Articles 12 (5) (c) and 249 (4) thereof, Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1762/95 (3), and in particular Article 9 thereof, Whereas the binding tariff information referred to in the Annex to this Decision is inconsistent with other binding tariff information, and the tariff classification it contains is incompatible with the general rules for the interpretation of the combined nomenclature set out in Section I A of Part I of Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Commission Regulation (EC) No 1739/95 (5); Whereas the said binding tariff information should cease to be valid; whereas, therefore, the customs administrations which issued the information should revoke it as soon as possible and notify the Commission to that effect; Whereas under Article 14 (1) of Regulation (EEC) No 2454/93 the holder may make use for a given period of time of the possibility of invoking such binding tariff information which has ceased to be valid; Whereas the measures provided for in this Decision are in accordance with the opinion of the tariff and statistical nomenclature section of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 The binding tariff information referred to by number in column 1 of the table set out in the Annex, issued by the customs authorities named in column 2 in respect of the tariff classification shown in column 3, must be revoked as soon as possible but not later than the 21st day following that of the publication of this Decision in the Official Journal of the European Communities. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 7 September 1995. For the Commission Mario MONTI Member of the Commission ANNEX >TABLE>